209 P.3d 857 (2009)
229 Or. App. 92
STATE of Oregon, Plaintiff-Respondent,
v.
Kevin Mitchell BUMGARNER, Defendant-Appellant.
03CR1425FE; A126264.
Court of Appeals of Oregon.
On Respondent's Petition for Reconsideration March 19, 2009.
Decided June 10, 2009.
John R. Kroger, Attorney General, Erika L. Hadlock, Acting Solicitor General, and Paul L. Smith, Assistant Attorney-in-Charge, Criminal Appeals, for petition.
Before WOLLHEIM, Presiding Judge, and ARMSTRONG, Judge, and SERCOMBE, Judge.
PER CURIAM.
The state petitions this court to reconsider its decision in State v. Bumgarner, 219 Or.App. 617, 184 P.3d 1143, rev. den., 345 Or. 175, 190 P.3d 1237 (2008), cert. den., ___ U.S. ___ 129 S. Ct. 927, 173 L. Ed. 2d 112 (2009). In Bumgarner, we affirmed defendant's convictions but remanded for resentencing. The state now contends that, in light of Oregon v. Ice, 555 U.S. ___, 129 S. Ct. 711, 172 L. Ed. 2d 517 (2009), we erred in remanding for resentencing. We agree and, accordingly, modify our opinion and affirm.
Reconsideration allowed; former disposition withdrawn; former opinion modified and adhered to as modified; affirmed.